Citation Nr: 0004828	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-12 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to January 
1963, from April 1964 to November 1969, and from May 1977 to 
March 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
right shoulder disorder will be addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  In a March 1996 decision, the RO denied service 
connection for a left knee disorder.

2.  The evidence submitted since the March 1996 RO decision 
is new and bears directly and substantially on the question 
of whether a current left knee disorder was incurred in or 
aggravated by service.

3.  There is no competent medical evidence of a nexus between 
a current left knee disorder and service.



CONCLUSIONS OF LAW

1.  The March 1996 RO decision, which denied service 
connection for a left knee disorder, is final.  38 U.S.C.A. 
§  7105 (West 1991).

2.  The evidence submitted to reopen the claim for service 
connection for a chronic left knee disorder is new and 
material. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The claim of entitlement to service connection for a 
chronic left knee disorder is not well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1998); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1999) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


The Board observes that the RO initially denied service 
connection for a left knee disorder in a March 1996 rating 
decision on the basis that a chronic left knee disorder was 
not currently demonstrated.  The veteran was informed of this 
decision in March 1996 and submitted a notice of disagreement 
in July 1996.  A statement of the case was issued, but the 
veteran did not respond with his substantive appeal in a 
timely manner.  Therefore, the March 1996 RO decision is 
final.  38 U.S.C.A. § 7105 (West 1991).  As a result, the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the March 1996 decision.

In this case, VA outpatient treatment records, received in 
October 1997, show that the veteran was treated for 
complaints of left knee pain in November and December 1995.  
These reports do not show an assessment of a chronic left 
knee disorder.  A statement submitted by Dr. Rhonda L. Jones, 
D.C., dated in March 1998 shows that the veteran had been 
treated for several disorder, including left knee problems, 
for several years.  She stated that this disorder, among the 
others, came from previous trauma.  

The Board observes that this evidence is new to the record, 
and, in view of the less stringent standard for materiality 
set forth in Hodge, the Board finds that this new evidence 
bears directly and substantially on the question of whether 
the veteran incurred a chronic acquired psychiatric disorder 
as a result of service.  Accordingly, the veteran's claim for 
service connection for a chronic left knee disorder is 
reopened.  

Having reopened the veteran's claim for service connection 
for a chronic left knee disorder, the Board observes that the 
next step following the reopening of the veteran's claim is 
consideration of the claim on a de novo basis.  In this 
regard, the Board would point out that service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to 

identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Additionally, certain 
chronic diseases, including psychoses, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, in Elkins v. West, 12 Vet. App. 209 (1999), the 
Court held that once a claim for service connection has been 
reopened upon the presentation of new and material evidence, 
the VA must determine whether, based upon all of the evidence 
of record, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  Only after a determination that the 
claim is well grounded may the VA proceed to evaluate the 
merits of the claim, provided that the VA's duty to assist 
the veteran with the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999); see 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Board would point out that in a case where the underlying 
claim subject to reopening is clearly not well grounded, 
generally presuming the credibility of the evidence of 
record, a remand for application of 38 C.F.R. § 3.156(a) 
(1999) and Hodge is unnecessary because the failure to apply 
this regulation under such circumstances would not be 
prejudicial to the claimant.  Winters v. West, 12 Vet. App. 
203 (1999).  See 38 U.S.C.A. § 7261(b) (West 1991) (the Court 
shall take due account of prejudicial error); see also 
Edenfield v. Brown, 8 Vet. App. 384, 390-91 (1995); Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

The veteran has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual" that 
a claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded 

claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.


Review of the service medical records shows that the veteran 
had complaints of left knee pain in October 1977.  At that 
time, it was reported for clinical purposes that he had first 
injured his knee 6 years earlier and had re-injured it while 
running.  An arthrogram was performed with no meniscal tear 
found.  In December 1977, it was noted that he had continued 
to have left knee pain.  It was believed that it could be 
either chondromalacia or internal derangement of the knee.  
Post-service medical evidence does not show complaints of a 
left knee pain until the VA outpatient treatment records 
dated in November and December 1995 that have been previously 
mentioned.  These records do not relate the left knee pain 
that was noted to any disability the veteran may have had 
while on active duty.  Similarly, the March 1998 statement 
from Dr. Jones, while noting that the disorder could be due 
to trauma, does not state that this trauma occurred during 
the veteran's periods of active duty.  As such, there is no 
competent medical opinion or other evidence of a nexus 
between the veteran's current left knee disorder and the 
complaints of left knee pain that he had while on active 
duty.  

While the veteran and his wife have given sworn testimony to 
the effect that they believe that there is a relationship 
between service and his left knee disorder, it is noted that 
they are laypersons, and, as such, are not competent to give 
an opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a chronic left knee disorder is well grounded.  
In the absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").


Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) to 
notify the veteran of the evidence required to complete his 
application for the claimed benefit.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

The claim for service connection for a left knee disorder is 
denied.  


REMAND

Regarding the issue of service connection for a right 
shoulder disorder, it is noted that, in correspondence 
received in March 1999, the veteran stated that he was 
scheduled to undergo surgery on his right shoulder at the VA 
Medical Center, Bay Pines, Florida (VAMC) in May 1999.  Due 
to time constraints, these records have not been associated 
with the claims file.  Thus, there are VA treatment records 
that may be available.  These records must be obtained prior 
to appellate consideration.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (holding that if records of VA treatment 
are material to the issue on appeal and are not included 
within the claims folder, a remand is necessary to acquire 
them).  See McKnight, supra, and Robinette, supra.

In view of this fact, the claim must be remanded for the 
following:

The RO must ensure that all records of 
treatment that the veteran has received 
at the VAMC since February 1999 have been 
reviewed and that copies of all treatment 
records have been associated with the 
claims file.  


When this action is completed, the claim should be reviewed by 
the RO.  Should the decision remain adverse, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 



